                                                                 JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



TALMADGE ADIB TALIB,                       Case No. CV 15-03825-JAK (DFM)

          Plaintiff,                       JUDGMENT

             v.

JUAN GUERRERO et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
this action is dismissed with prejudice.



Date: December 20, 2019                    ___________________________
                                           JOHN A. KRONSTADT
                                           United States District Judge
